UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7054



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERALD SALLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-95-488, CA-01-2011-3-19)


Submitted:   October 18, 2001             Decided:   October 29, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gerald Salley, Appellant Pro Se.    Sean Kittrell, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Salley appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).     We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal substantially on the reasoning of

the district court.*    See United States v. Salley, Nos. CR-95-488;

Ca-01-2011-3-19 (June 8, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       Although we have not determined when the one-year limi-
tations period of § 2255 begins to run on claims raised under
Apprendi v. New Jersey, 530 U.S. 466 (2000), the district court
correctly recognized Apprendi may not be applied retroactively to
claims raised initially on collateral review. See United States v.
Sanders, 247 F.3d 139, 151 (4th Cir. 2001).


                                  2